DICE, Commissioner.
Appellants were convicted, upon their pleas of guilty and waiver of trial by jury, *415of the offense of burglary, with punishment assessed each appellant at three years in the penitentiary.
The record contains no statement of facts or bills of exception.
The judgment entered by the court orders that appellants be punished by confinement in the penitentiary for a term of not less than two nor more than three years. An examination of the record reflects that the punishment assessed was three years.
Appellants were sentenced under Art. 77S, Vernon’s Ann.C.C.P., to indeterminate terms of two to three years in the penitentiary.
The judgment is reformed to provide that appellants each be confined in the penitentiary for a definite term of three years.
As reformed, the judgment is affirmed.
Opinion approved by the Court.